DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority applications JP 2016-203780 filed on October 17, 2016 and JP 2017-033234 filed on February 24, 2017 have been received and they are acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The limitation “formulas (3c)-(3d)” should read “formulas (3a)-(3d)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 and R12 may be an alkyl, alkenyl, or heteroaryl group which may have a substituent (A), or an aryl group which may have a substituent (B).
The substituent (A) of the alkyl, alkenyl, or aryl group, and the substituent (B) of the aryl group are defined.
The independent claim 1 has been further amended to recite that R13 and R14 may have the substituent (A), and that R15 and R16 may be alkyl, alkenyl, aryl, or heteroaryl group which may have a substituent (A).
However, the substituent (A) for R13-R16 is not defined.
It is not clear if the substituent (A) for R13-R16 is the same substituent (A) as defined for the alkyl, alkenyl, and heteroaryl of R11 or R12, or a different substituent.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 1.
Claim 7 has been amended to recite a substituent (D), but the substituent (D) is not defined. 
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 7.
Claims 2-6 and 8-15 are rejected as being dependent on the rejected claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
The examiner would like to note that:
-the objection to the disclosure is withdrawn following the applicant’s amendment filed on May 17, 2021;
-the objections to claims 9 and 14 are withdrawn following the applicant’s amendments to the claims;
-the rejection of claims 1, 2, and 4-7 under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987) as applied to claim 7 above, and further in view of Takeda et al. (US 2002/0039701) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987) as applied to claim 5 above, and further in view of Ohsawa et al. (US 2008/0102407) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987) as applied to claim 5 above, and further in view of Sugita (US 2002/0027646) is withdrawn following the applicant’s amendment to claim 1.
	However, new grounds of rejection for the amended claims 1-15 are shown in paragraphs 5-6 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANCA EOFF/Primary Examiner, Art Unit 1722